IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 23 MAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
PETER JAMES SOROKAPUT,                      :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of April, 2021, the Petition for Allowance of Appeal is

DENIED.